 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE

 6 JAMIE FRANCISCO ALVAREZ,
                           Petitioner,                              Case No. C18-973-TSZ
 7
             v.                                                     ORDER OF DISMISSAL
 8

 9 ICE FIELD OFFICE DIRECTOR,
                           Respondent.
10

11

12           Having reviewed the Report and Recommendation (“R&R”) of the Honorable Brian A.
                                                          1
13 Tsuchida, United States Magistrate Judge, docket no. 14 , the Court finds and ORDERS:

14           1.       The Report and Recommendation is ADOPTED in part and MODIFIED in part.

15           2.       The Government’s motion to dismiss, docket no. 11, is GRANTED.

16           3.       Petitioner’s habeas petition and this action are DISMISSED as moot.

17           4.       The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.

18           DATED this 7th day of December, 2018.

19

20
                                                                   A
                                                                   Thomas S. Zilly
                                                                   United States District Judge
21

22   1
       Petitioner has been released from custody and removed from the United States to Mexico, and the copies of the
     R&R and related materials that were mailed to petitioner at the Northern Oregon Regional Correctional Facility
23   were returned as undeliverable. See docket no. 15. Petitioner has not provided the Court with updated contact
     information and has not filed any objection to the R&R.


     ORDER OF DISMISSAL- 1
